IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 3, 2009

                                     No. 09-10152                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



MARIA PARISI,

                                                   Plaintiff-Appellant
v.

MICHAEL J ASTRUE,
COMMISSIONER OF SOCIAL SECURITY,

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                   for the Northern District of Texas, Fort Worth
                              USDC No. 4:07-cv-00711


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Maria Parisi, appellant, seeks review of the judgment of the United States
District Court affirming the final decision of the Commissioner of Social Security
denying her claim for a period of disability and disability insurance benefits.
       Parisi does not point to any specific error in the decision of the
Administrative Law Judge (ALJ) dated February 22, 2007, which became the



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-10152

final decision of the Commissioner. The Appeals Council denied Parisi’s request
for administrative review. The ALJ decision hinged on its finding that Parisi
was not disabled because she retained the residual functional capacity to
perform her past relevant work The ALJ decision is based on its conclusion at
step four of the five-step sequential evaluation found in the Social Security
regulations for assessing disability claims. See 20 C.F.R. § 404.1520.
      Having reviewed the record and arguments presented in the briefs we are
convinced the ALJ applied the proper legal standards in its analysis and that the
decision that Parisi was not disabled under the Social Security Act is based on
substantial evidence. Accordingly, we affirm the decision of the District Court
upholding the decision of the Commissioner.
      AFFIRMED.




                                       2